IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                   RENDERED: JUNE 17, 2021
                                                      NOT TO BE PUBLISHED


                 Supreme Court of Kentucky
                                 2020-SC-0041-DG


COMMONWEALTH OF KENTUCKY                                             APPELLANT


                    ON REVIEW FROM COURT OF APPEALS
V.                           NO. 2019-CA-0525
                 JEFFERSON CIRCUIT COURT NO. 16-CR-000661


ERIC L. GIBSON                                                         APPELLEE


                      MEMORANDUM OPINION OF THE COURT

                                    REVERSING


      The Commonwealth appeals the Court of Appeals’ reversal of the

Jefferson Circuit Court’s denial of Eric L. Gibson’s (Gibson) pro se motion to

vacate, set aside, or correct his sentence pursuant to RCr1 11.42. After review,

we reverse.

                 I.   FACTUAL AND PROCEDURAL BACKGROUND

      Gibson’s underlying convictions are the result of two separate

indictments, 16-CR-0661 and 17-CR-1799.

      The first, 16-CR-0661, charged Gibson with being a convicted felon in

possession of a firearm, receiving a stolen firearm, and being a first-degree

persistent felony offender (PFO I). Gibson was arrested outside The Executive



      1   Kentucky Rule of Criminal Procedure.
Club, a nightclub, in the early morning hours of January 24, 2016. Gibson, a

convicted felon, was in possession of a firearm upon his arrest. Subsequently,

the firearm was discovered to have been reported stolen. A trial on those

charges was scheduled for February 14, 2017. However, in October of 2016,

Gibson failed to return to the Jefferson County Jail after being released as a

work aide. He was apprehended five months later at which time he was

charged with second-degree escape under indictment 17-CR-1799.

      A plea colloquy on both indictments was held in November of 2017. In

exchange for Gibson’s guilty plea on all the outstanding charges, the

Commonwealth offered to amend the PFO I charge down to a second-degree

persistent felony offender charge (PFO II). In addition, it would recommend five

years each on the charges of receiving a stolen firearm and felon in possession

of a firearm—both enhanced to ten years each by virtue of the PFO II charge—

to run concurrently for a total of ten years. It would also recommend five years

on the second-degree escape charge, which had to run consecutively to the

other charges by law. Gibson’s guilty plea would therefore result in a fifteen-

year sentence with parole eligibility after he had served 20% of his sentence

due to the PFO II charge, as opposed to serving a minimum of ten years which

would have been the result of a PFO I conviction.2

      Before accepting Gibson’s guilty plea, the trial court established that

Gibson had a twelfth-grade education and could read and write. The court




      2   See Kentucky Revised Statute (KRS) 532.080(6)(b).

                                           2
then placed Gibson under oath and conducted a typical Boykin3 line of

questioning. Gibson represented to the court that he was satisfied with his

attorney’s advice, that he had all the time he needed to talk to his attorney,

and that as far as he knew his attorney had done all that Gibson had asked

him to do. Gibson further affirmed that he read, understood, and went over

the plea agreements with counsel before signing them. Gibson was not under

the influence of anything during the plea colloquy and had never been treated

for mental health issues, nor had he ever been found to be incompetent by a

court. The court explained Gibson’s rights as a criminal defendant to him, and

he acknowledged that he was giving up those rights, save for his right to an

attorney, by pleading guilty. Gibson further agreed that he knew what he was

doing by pleading guilty, and felt that doing so was in his best interest. And,

no one had coerced him into pleading guilty or made any promises to him for

pleading guilty.

       The trial court accepted Gibson’s pleas of guilty to receiving a stolen

handgun, being a felon in possession of a handgun, second-degree escape, and

being a PFO II. The court scheduled final sentencing for January of 2018. No

motion to withdraw the plea was filed in the interim.4 At sentencing, the trial

court sentenced Gibson in accordance with the Commonwealth’s

recommendations: a total of fifteen years imprisonment, with parole eligibility



       3   Boykin v. Alabama, 395 U.S. 238, (1969).
       4 See RCr 8.10 (“At any time before judgment the court may permit the plea of

guilty or guilty but mentally ill, to be withdrawn and a plea of not guilty substituted.”).

                                             3
after serving 20% of his sentence. The trial court noted Gibson already had

accumulated 571 days of time served.

      Eight months later, in September of 2018, Gibson filed a pro se motion to

vacate, set aside, or correct his sentence under RCr 11.42. The trial court

denied the motion without holding an evidentiary hearing. A divided Court of

Appeals reversed the trial court and held that an evidentiary hearing on

Gibson’s motion was necessary. The Commonwealth now appeals that ruling

to this Court.

      Additional facts are discussed below as necessary.

                                       II.   ANALYSIS

      Gibson asserts that the trial court erred by denying his RCr 11.42

motion. Specifically, he alleges that his counsel’s performance was ineffective

to the point of rendering his guilty plea invalid, and that his plea should

therefore be vacated. The United States Supreme Court ruled in Strickland v.

Washington that

      [a] convicted defendant's claim that counsel's assistance was so
      defective as to require reversal of a conviction or death sentence
      has two components. First, the defendant must show that
      counsel's performance was deficient. This requires showing that
      counsel made errors so serious that counsel was not functioning
      as the “counsel” guaranteed the defendant by the Sixth
      Amendment. Second, the defendant must show that the deficient
      performance prejudiced the defense.5




      5   466 U.S. 668, 687, (1984).

                                              4
When a defendant pleads guilty, he must satisfy the “prejudice prong” of the

Strickland test by showing “that there is a reasonable probability that, but for

counsel's errors, he would not have pleaded guilty and would have insisted on

going to trial.”6 When ruling on an RCr 11.42 motion, the trial court must

determine “whether the allegations in the motion can be resolved on the face of

the record, in which event an evidentiary hearing is not required.”7 An RCr

11.42 motion must “state specifically the grounds on which the sentence is

being challenged and the facts on which the movant relies in support of such

grounds.”8 A trial court must dismiss an RCr 11.42 motion that lacks this

requisite specificity.9 When addressing a trial court’s denial of an RCr 11.42

motion, we review a trial court’s factual findings for clear error and its

application of law to the facts de novo.10

      Gibson primarily presents two arguments: (1) that his counsel failed to

raise a choice of evils defense; and (2) that his counsel allowed him to plead




      6   Hill v. Lockhart, 474 U.S. 52, 58–59, (1985), accord Bronk v. Commonwealth,
58 S.W.3d 482, 486-87 (Ky. 2001) (“A showing that counsel's assistance was
ineffective in enabling a defendant to intelligently weigh his legal alternatives in
deciding to plead guilty has two components: (1) that counsel made errors so serious
that counsel's performance fell outside the wide range of professionally competent
assistance; and (2) that the deficient performance so seriously affected the outcome of
the plea process that, but for the errors of counsel, there is a reasonable probability
that the defendant would not have pleaded guilty, but would have insisted on going to
trial.”).
      7   Fraser v. Commonwealth, 59 S.W.3d 448, 452 (Ky. 2001).
      8   RCr 11.42(2).
      9   Id.
      10   Stiger v. Commonwealth, 381 S.W.3d 230, 234 (Ky. 2012).

                                           5
guilty to a crime he did not commit. Attendant to these arguments are

Gibson’s claims that his counsel did not know the law and failed to conduct a

proper pre-trial investigation of the facts.11 We will address each argument in

turn.

        Gibson first asserts that his counsel failed to raise a choice of evils

defense. When “the alleged error of counsel is a failure to advise the defendant

of a potential affirmative defense to the crime charged, the resolution of the

‘prejudice’ inquiry will depend largely on whether the affirmative defense likely

would have succeeded at trial.”12

        The choice of evils statute, KRS 503.030, provides in pertinent part:

        [u]nless inconsistent with the ensuing sections of this code
        defining justifiable use of physical force or with some other
        provisions of law, conduct which would otherwise constitute an
        offense is justifiable when the defendant believes it to be necessary
        to avoid an imminent public or private injury greater than the
        injury which is sought to be prevented by the statute defining the
        offense charged[.]13

Gibson contends that a choice of evils defense would have been available to

him because he feared an imminent attack by an unknown assailant at The

Executive Club. He claims this was the sole reason he asked a friend to give

him the stolen gun he was ultimately caught with. Gibson’s RCr 11.42 motion

expounded that

        counsel had a duty to investigate pretrial where and how movant
        had obtained the alleged handgun which had been found on his

        11   These arguments were properly preserved by his RCr 11.42 motion. See RCr
9.22.
        12   Commonwealth v. Elza, 284 S.W.3d 118, 122 (Ky. 2009).
        13   KRS 503.030(1).

                                            6
      person after the caller called the police. Movant had explained to
      his attorney that he had got into an argument with a guy in the
      club, the guy pulled a gun on him and his fiancé, the guy walked
      outside of the club behind movant and his fiancé, still pointing the
      weapon at him stating he would shoot both of them. When movant
      and his fiancé exited the club, movant obtained a weapon from a
      friend to potentially protect himself and his fiancé from the
      aggressor…if [counsel] had conducted sufficient investigation of the
      incident early on he would have uncovered these pertinent facts
      regarding the incident[.]

      [C]ounsel should had (sic) raised the defense of Choice of Evils
      where evidence clearly existed that movant’s conduct was
      necessitated by a specific and imminent threat of injury to his
      person under circumstances which left him no reasonable and
      viable alternative, other than the violation of the law for which he
      stands charged. The danger presented to movant in the Executive
      Club by the unknown potential assailant who accosted movant and
      his fiancé and followed them from out of the club behind them was
      compelling and imminent, constituting set of circumstances which
      afforded him little or no alternative other than the commission of
      the act which otherwise would be unlawful.

      This was a spur of the moment situation in which if he would not
      had armed himself right away he almost certainly would had been
      shot right then and there on the spot before the police were called
      to diffuse the situation, locking up movant because the other
      Individual managed to slip away from the police confrontation
      before being singled out as the initial aggressor and instigator of
      the entire incident.

However, as the trial court correctly found, the record directly refutes Gibson’s

claim. Two 911 calls were included in discovery. At around 3:30 a.m., the

owner of The Executive Club called 911 and asked for the police. The owner

explained that there was a man waiting outside of the club with a gun in his

left front pocket, and that he said he was waiting on someone to come out of

the club so that he could shoot them. The man was standing outside of the

club waiting for the duration of the four-minute call.



                                        7
      The second 911 call was from a male. The caller told dispatch that there

was a man waiting outside The Executive Club who claimed he was going to

shoot someone when they came out. By the time the second call was made,

the police were already arriving on the scene from the first call. The caller

watched the police stop the man he was calling about while he was on the

phone with dispatch. The man police arrested that morning was Gibson, and

the arrest citation noted that he had a handgun sticking out of the left pocket

of his pants.

      Thus, the record directly refutes Gibson’s claim that he feared for his life

because an unknown assailant followed him and his fiancé out of the club with

a gun pointed at them. Accounts from two independent eyewitnesses claimed

Gibson was waiting for someone outside of the club for at least four minutes

with the intent to shoot that person when they came outside. Therefore, it is

highly unlikely that a choice of evils defense would have even been available to

him at trial, let alone be successful. Accordingly, the trial court did not err by

finding that Gibson’s guilty plea was not rendered invalid due to counsel’s

failure to raise a choice of evils defense.

      Gibson next contends that counsel allowed him to plead guilty to a crime

he could not have committed. Specifically, that Gibson did not know or have

reason to know that the gun was stolen. Therefore, he argues, he could not be

convicted of receiving a stolen firearm, which requires that he knew or had




                                          8
reason to know that the gun was stolen.14 More specifically, his RCr 11.42

motion maintained that

      he did not have the requisite knowledge to commit the charged
      offense because he just asked a friend for the weapon because he
      felt that the encounter he had with the individual earlier had
      reached a boiling point to where he needed protection to arm
      himself. He did not know the handgun was stolen, nor did he have
      reason to believe it had been stolen which are elemental factors to
      committing the offense.

      If his trial attorney had conducted basic research which was
      fundamental to his case, investigated the facts of this case and
      applied the law of the statutory provision he would had discovered

      that movant could not had been charged with the offense of
      receiving stolen property to begin with, a crime he certainly did not
      commit.

      It is clear beyond cavil that trial counsel failed to investigate the
      case [and] interview movant…instead of allowing movant to plead
      guilty to an offense he did not have the requisite knowledge of
      having committed where he in no way knew or had reason to
      believe that it was stolen, thus, if he not pled guilty but would had
      insisted on taking his case to trial he would not had been
      convicted of such offense.

      Moreover, movant’s trial attorney was ignorant to the point of law
      concerning the statutory elements of “knowing” within KRS
      514.110, combined with his failure to perform basic research on
      that point of law demonstrates unreasonable performance under
      Strickland. This is deficient performance. Prejudice is applied in
      this case when counsel coaxed and coerced movant into pleading
      guilty to an offense he did not commit, KRS 514.110, where he
      received five (5) years, a Class D felony, something he had no
      knowledge that the firearm was stolen, or had reason to believe it
      had been stolen which was something trial counsel failed to
      explain to movant.

      14  KRS 514.110(1) (“A person is guilty of receiving stolen property when he
receives, retains, or disposes of movable property of another knowing that it has been
stolen, or having reason to believe that it has been stolen, unless the property is
received, retained, or disposed of with intent to restore it to the owner.”)



                                           9
      The Court of Appeals majority held that Gibson’s argument was

sufficiently specific to warrant an evidentiary hearing. In particular, it held:

      [w]e believe a hearing is necessary in this case. The arguments
      raised by Appellant are specific in that they claim trial counsel
      made no effort in this case. Appellant’s interactions with his
      counsel are not apparent from the record and would need to be
      investigated at a hearing.

      Appellant’s arguments can be boiled down to the allegation that
      trial counsel made no investigation into the case…Appellant’s
      interactions with his trial counsel can only be determined by a
      hearing. Appellant has alleged counsel did not investigate the
      case, interview witnesses or Appellant himself, discuss the
      elements of the crimes with which he was charged, or discuss
      possible defenses. Whether these allegations are true cannot be
      determined from the record as it is now.15

We disagree with this holding.

      First, Gibson’s motion was not sufficiently specific to satisfy RCr 11.42;

Roach v. Commonwealth is instructive.16 Roach challenged the voluntariness of

his guilty plea based on his counsel’s failure to file a motion to suppress a

recorded phone call between Roach and his girlfriend during which he made

incriminating statements.17 Roach claimed the phone call would have been

suppressed because his girlfriend’s consent to record the conversation was

coerced by the police.18 This Court held:

      Roach has failed to specify facts supporting his claim that the
      girlfriend's consent was “coerced.” He asserts that the police

      15Gibson v. Commonwealth, 2019-CA-000525-MR, 2020 WL 113935, *2 (Ky.
App. Jan. 10, 2020).
      16   384 S.W.3d 131 (Ky. 2012).
      17   Id. at 139-40.
      18   Id. at 140.

                                        10
      somehow threatened the girlfriend, but he fails to allege the
      threat with any particularity, and it is that level of factual
      specificity that RCr 11.42(2) requires, for without it the trial
      court cannot tell whether an evidentiary hearing is necessary.
      If general allegations such as “her consent was coerced by police”
      were sufficient, RCr 11.42 would easily be turned into a discovery
      device, a result which we have several times noted is contrary to
      the rule's purpose. Because Roach's motion did not satisfy RCr
      11.42(2)'s specificity requirement, it was subject under the rule to
      “summary dismissal,” as the courts below correctly held.19

The Roach Court noted that the level of particularity that RCr 11.42 requires

would have included, for example: “when the girlfriend was threatened; where

she was physically at the time of the threat; who else was present; who made

the threat or, if the identity of the police officer was unknown, a physical

description of the person; and the substance of the threat.”20

      Here, the Court of Appeals found that RCr 11.42’s specificity requirement

was met by Gibson’s claim that “trial counsel made no effort in this case.”21

We cannot dispute the logic behind the Court of Appeals’ holding: certainly,

there is no way to know from the record whether Gibson and his counsel

discussed if Gibson knew the gun was stolen, or whether counsel knew that

knowledge was an element of receiving a stolen firearm. However, the Court of

Appeals failed to recognize that Gibson’s motion was not sufficiently specific for

the trial court to find that an evidentiary hearing was necessary. Gibson’s

motion stated that he “asked a friend for the weapon” because he believed “the




      19   Id. (emphasis added).
      20   Id., n.1.
      21   Gibson, at *2.

                                        11
encounter he had with the individual earlier had reached a boiling point to

where he needed protection to arm himself.” But Gibson failed to provide the

name of his “friend” or even a clear timeline of when he got the gun from his

friend. He also provided no facts to support that he did not know or have

reason to know that the gun was not stolen; for example, that he knew the

friend who gave him the gun always carried a gun legally registered to that

friend. The bare assertion that he did not know or have reason to know that

the gun was stolen was not sufficiently specific to warrant an evidentiary

hearing.

      Notwithstanding, even if we were to hold that Gibson made a sufficient

showing under the “performance prong” of Strickland, Gibson has failed to

demonstrate that he was prejudiced by his guilty plea. As Judge Maze

discussed in his dissent, the Court of Appeals majority altogether failed to

address the prejudice component of Strickland.22 This was error, as “[a]n error

by counsel, even if professionally unreasonable, does not warrant setting aside

the judgment of a criminal proceeding if the error had no effect on the

judgment…any deficiencies in counsel's performance must be prejudicial to the

defense in order to constitute ineffective assistance under the Constitution.”23




      22   Id. at *3.
      23   Strickland, 466 U.S. at 691–92.

                                             12
      In that vein, Gibson must demonstrate “that there is a reasonable

probability that, but for counsel's errors, he would not have pleaded guilty and

would have insisted on going to trial.”24 Moreover,

      a petitioner must convince the court that a decision to reject the
      plea bargain would have been rational under the circumstances.
      As noted above, at the pleading stage it is movant's burden to
      allege specific facts which, if true, would demonstrate prejudice. A
      conclusory allegation to the effect that absent the error the movant
      would have insisted upon a trial is not enough. The movant must
      allege facts that, if proven, would support a conclusion that the
      decision to reject the plea bargain and go to trial would have been
      rational[.]25

      Gibson’s decision to plead guilty in this case guaranteed that he would

be sentenced to fifteen years, with parole eligibility after serving 20% of his

sentence. To reach this deal, the Commonwealth recommended the minimum

sentence for the charge of felon in possession of a handgun,26 and amended

Gibson’s charge of being a PFO I down to a PFO II. In contrast, had Gibson

insisted on going to trial, he risked being sentenced to the maximum on each

charge in addition to a PFO I enhancement:27 10 years for being a felon in

possession of a handgun; 5 years for receiving a stolen firearm;28 5 years for



      24   Lockhart, 474 U.S. at 58–59.
      25   Stiger, 381 S.W.3d at 237 (internal citations and quotation marks omitted).
      26 Being a felon in possession of a handgun is a Class C felony. KRS 527.040.
Class C felonies have an available sentence of no less than five and no more than ten
years. KRS 532.060(2)(c).
      27 We recognize that a charge of being a felon in possession of a firearm is
frequently severed and tried separately from other charged offenses. But for the
purpose of this argument we assume all of the charges would be tried together.
      28 Receiving a stolen firearm is a Class D felony. KRS 514.110(2)(c) (amended
2021. Class D felonies have an available sentence of no less than one and no more
than five years. KRS 532.060(2)(d).

                                            13
second-degree escape.29 His sentence would have then been enhanced by his

PFO I charge, which would require him to be “sentenced to an indeterminate

term of imprisonment, the maximum of which shall not be less than ten (10)

years nor more than twenty (20) years.”30

      Further, had he gone to trial, Gibson’s defense to the charge of receiving

a stolen firearm would have been that he did not know or have reason to know

that the gun was stolen. Presumably, the only way Gibson could present this

defense to the jury would be to testify on his own behalf. A “prosecutor is

entitled to attack a defendant's credibility if the defendant testifies as a witness

on his own behalf.”31 Gibson’s previous felony convictions were ample. In

relevant part, Gibson was convicted in 2003 of one count each of first-degree

robbery, attempted murder, second-degree assault, and possession of a firearm

by a convicted felon, as well as four counts of wanton endangerment. Gibson

was sentenced to twenty-two-years for those crimes, but was apparently

released early. In addition, he was convicted of being a felon in possession of a

firearm in 1996, and of second-degree escape in 1994. Though these

convictions were more than ten years old, if the trial court ruled that their

probative value substantially outweighed their prejudicial effect, there is a




      29Second-degree escape is a class D felony. KRS 520.030(2). Class D felonies
have an available sentence of no less than one and no more than five years. KRS
532.060(2)(d).
      30   KRS 532.080(6)(b).
      31   Tamme v. Commonwealth, 973 S.W.2d 13, 39 (Ky. 1998).

                                         14
possibility that one or all of them could be introduced at trial.32 Testifying on

his own behalf could therefore present a very high risk of harming his

credibility with the jury.

      Consequently, Gibson has failed to demonstrate that foregoing his plea

deal and insisting on going to trial would have been a rational decision.

Accordingly, Gibson has failed to prove that he was prejudiced by any

deficiency in his counsel’s performance, and we must reverse.

                                 III.   CONCLUSION

             Based on the foregoing, we reverse the Court of Appeals.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Daniel Cameron
Attorney General of Kentucky

James C. Shackelford
Assistant Attorney General

COUNSEL FOR APPELLEE:

Eric L. Gibson




      32 See KRE 609(b) (“Evidence of a conviction under this rule is not admissible if
a period of more than ten (10) years has elapsed since the date of the conviction
unless the court determines that the probative value of the conviction substantially
outweighs its prejudicial effect.”).

                                          15